MANNING, J.
A wife may acquire property from her husband by gift, or in payment of moneys of her statutory *248separate estate that he has spent or used.—Goree v. Walthall, 44 Ala. 161; Northington v. Faber, 52 Ala. 45. And if a husband, having in hand such moneys of his wife, should, upon an agreement with her, or without such an agreement, convey property to her as purchaser, in consideration of such moneys as the price thereof — although under the clause in section 2374 of the Revised Code, “husband and wife can not contract with each other for the sale of any property” — she might repudiate the purchase and insist on her right to the money, yet the husband could not take back the property without replacing the price. The statute known as the “married woman’s law,” ought to be construed benevolently towards the persons for whose benefit they were enacted. Of course, however, they should not be so interpreted and administered as to make them a shield for fraud upon creditors and others. And when it is averred and shown that a transaction between husband and wife was a covinous contrivance to injure third persons, a court having jurisdiction and cognizance of the case, will not hesitate to interfere to prevent the consummation of the fraud.
The evidence in the present cause creates a strong impression that the decree of the learned chancellor is right upon the real facts of the case, if they were all properly and fully before him. But the bill is deficient in material allegations, and the evidence on one point is not complete.
The bill, as amended, alleges that defendent, Copeland, the husband, conveyed the lot in controversy to his wife, a co-defendant, before the contract from which the mechanic’s lien is deduced, was made with the complainants; and that the consideration of the conveyance was love and affection of the husband for the wife, and money “belonging to the separate estate of the said Mary, which the said William P. expected and intended to use in the construction” of the store-house to be erected on the lot. If done honestly, and without intent to injure anybody, the conveyance would vest a good title to the lot in said Mary. It is not averred that the husband, grantor of the lot, was insolvent, or that the conveyance wás made to hinder or delay creditors, or in contemplation of contracting a debt or debts, the payment of which could not be coerced from him, and with the intent to prevent the property from being subjected to the payment of them. Nor is any intent to defraud, in any way, the complainants or any other person alleged in the bill. Besides, although it is shown by the evidence that Copeland did not have money when repeatedly called on to pay complainants *249for the erection of the bouse, it is not averred or proved that he did not have other property, out of which the debt might be made by suit at law. In this state of the case, the decree rendered, however correct it may be upon the transaction which is strongly shadowed forth, rather than established as real, by what the record contains, can not be vindicated upon any clear, legal principles or arguments. If the property was honestly conveyed to the wife, as we are bound to believe it was, in the absence of any averment to the contrary, it could not be charged by the husband with the payment of ■any debt, except — if it were her statutory separate estate— such as might be contracted “ for articles of support of the household, suitable to the degree and condition in life of the family, and for which the husband would be responsible at common law,” if furnished without his authority. — § 2376; Warfield v. Ravesies and Wife, 38 Ala. 518. And the evidence is not sufficient to show that the debt was contracted by her, or by her authority, so as to make it -a charge by contract upon her property — if it was her equitable separate estate. Mulhall v. Williams and Wife, 32 Ala. 489; Green v. Samuel’s Administrator, 33 Ala. 201.
The decree of the chancellor must be reversed and the cause remanded.